DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 3/2/22 is entered and made of record. 
III.	Claims 1-4, 6-10, 12-13, 15-22 and 24 are pending and have been examined, where claims 1-4, 6-10, 12-13, 15-22 and 24 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-4, 6-10, 12-13, 15-22 and 24 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: 
--
“wherein performing the coded-modulation measurement for the pixel comprises: measuring a correlation between received light at the pixel and a reference signal, using a reference signal having a cross-correlation function, relative to a waveform that modulates emitted light illuminating an object of interest, with a single peak over a range of distances substantially greater than an ambiguity distance for the one or more continuous-wave phase measurements (claim 1)” 
--

--
“generating masked image data by applying the mask to image data, wherein the coded-modulation measurements are performed using a light-modulating waveform and a corresponding reference signal selected to produce a correlation, at the pixels, above the threshold for only a predetermined range of distances from the image sensor to an imaged object or objects (claim 12)”
--
“wherein the control circuitry is configured to generate the mask value for each pixel by comparing the coded-modulation measurement for the pixel to a threshold and setting the mask value to a first predetermined value for each pixel where the coded-modulation measurement exceeds the threshold and setting the mask value to a second predetermined value for each pixel where the coded-modulation measurement is less than the threshold (claim 13)”
--
“generate masked image data by applying the mask to image data, wherein the control circuitry is configured to generate the masked image data by generating a depth map, wherein generating the depth map comprises calculating distance values for pixels corresponding to 
--
“generate masked image data by applying the mask to image data; wherein the coded-modulation measurements are performed using a light-modulating waveform and a corresponding reference signal selected to produce a correlation, at the pixels, above the threshold for only a predetermined range of distances from the image sensor to an imaged object or objects (claim 24)”
--
effect a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of signal modulation, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.

[2]	Response to Arguments
The arguments, directed to the amendments, presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-4, 6-10, 12-13, 15-22 and 24 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Hannuksela (US 10,269,104) discloses a method for performing depth measurements with an image sensor (Hannuksela, col. 2, lines 56-58, col. 8, lines 7-13, i.e., continuous waveform modulation time of flight camera system);
phase of reflected signal may be determined by cross correlation with reference signal for each pixel sensor);
performing a coded-modulation measurement for the first pixel (Hannuksela, col. 8, lines 38-43, i.e., amplitude of reflected signal may be determined by cross correlation with reference signal for each pixel sensor, the cross correlation is performed for each pixel sensor within the PMD sensor array 207, the cross correlation is read as the measurement, also see column 7, lines 62-65, the PMD sensor array 207 correlates the received optical signal for each pixel sensor with the electrical reference signal, the modulator 203 is read as the continuous-wave, because the modulator is a continuous cosine or sine wave, as shown in figure 2 203, also see column 7, lines 49-53, reflected light signal may be received by a receiving optic 205 and channelled to the PMD sensor array 207, the received light is coded at 205 to become pixel values): 

    PNG
    media_image1.png
    306
    535
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    409
    684
    media_image2.png
    Greyscale

determining a mask value (see figure 2, 209, then fed to processor, see figure 1, 13 to 21); and applying the mask value to a distance value calculated from the one or more continuous-wave phase measurements, to obtain a masked distance value for the first pixel (see column 11, lines 6-13, background cross correlation values may then be order to account for the different phase positions on a pixel by pixel basis, see also column 15, lines 4-25, see figure 4 above, where the PMD is formed using the process in figure 2, where the ‘coded-modulation’ measurement was obtained).
Hannuksela is silent in disclosing determining a mask value for the first pixel, based on the coded-modulation measurement. However, Hannuksela teaches fixed pattern noise which may be viewed as a spatially related offset mask where the fixed pattern noise may cause distortions in the resulting depth image map (see col. 10, lines 15-21) which suggests a mask is necessary to reduce the noise level, where a mask can act as a filter to reduce noise, as evidenced in Flectcher.  
Secondary reference, Flectcher (US 20140369623) discloses determining a mask value for the first pixel based on the coded-modulation measurement (see figure 1, 103 estimating a mask 0 in highly modulated areas, and a value of 1 in areas of relatively low modulation, 101 also converts light to digital signal which is read as a form of ‘coded’).

Hannuksela and Flectcher, taken alone or in combination with each other, are silent in disclosing “wherein performing the coded-modulation measurement for the pixel comprises: measuring a correlation between received light at the pixel and a reference signal, using a reference signal having a cross-correlation function, relative to a waveform that modulates emitted light illuminating an object of interest, with a single peak over a range of distances substantially greater than an ambiguity distance for the one or more continuous-wave phase measurements (claim 1);” 
“generating masked image data by applying the mask to image data, wherein generating the masked image data comprises generating a depth map by calculating distance values for pixels corresponding to unmasked pixels and refraining from performing distance calculations for pixels corresponding to masked pixels (claim 7);” 
“generating masked image data by applying the mask to image data, wherein the coded-modulation measurements are performed using a light-modulating waveform and a corresponding reference signal selected to produce a correlation, at the pixels, above the threshold for only a predetermined range of distances from the image sensor to an imaged object or objects (claim 12)” and 


Hannuksela further discloses the following as claimed:
An image processing system (fig. 1 and its corresponding disclosure) comprising: 
a sensor comprising a plurality of pixels configured to generate a respective plurality of pixel signal values in response to received light, wherein each pixel is configured to obtain its respective pixel signal value by demodulating received light using a reference signal (fig. 1, 11-12 and its corresponding disclosure; see also fig. 2; col. 7, line 46-col. 8, line 6); 
a reference signal generator configured to generate a reference signal and to provide the reference signal to the plurality of pixels, and control circuitry configured to: control the reference signal generator and the plurality of pixels to perform one or more continuous-wave phase measurements for each pixel; control the reference signal generator and the plurality of pixels to perform a coded-modulation measurement for each pixel (fig. 2; col. 7, line 46-col. 8, line 20); 
determine a mask value for each pixel, based on the respective coded-modulation measurement (see rationale of claim 1); and 


Petyushko (US 20160005179) discloses an image processing system (e.g., figs. 1 & 8) comprising: 
a sensor comprising a plurality of pixels  configured to generate a respective plurality of pixel signal values in response to received light(see figure 2 and figure 3, below paragraph 54),

    PNG
    media_image3.png
    388
    717
    media_image3.png
    Greyscale

wherein each pixel is configured to obtain its respective pixel signal value by demodulating received light using a reference signal (see figure 4, paragraph 46, the processing may utilize primarily the RF component in the form of phase shift values obtained from a synchronous RF demodulator where RF demodulator inherently requires a reference signal, paragraph 58, demodulates the amplitude information to generate phase information that is provided to the ToF depth estimator); 

and control circuitry configured to:
control the reference signal generator and the pixels to perform a coded-modulation measurement for each of the plurality of pixels (paragraph 8 and paragraph 9 and paragraph 46, ToF sensor may utilized coded pulse modulation as suggested and circuitry for generating and controlling reference demodulating signal are inherently necessitated, also see paragraph 39, first and second depth images may be generated at least in part using respective first and second different subsets of a plurality of sensor cells of the single common sensor, the depth values in the first and second depth images are read as the depth measurements);
generating a mask by comparing each coded-modulation measurement to a predetermined threshold value (see paragraph 77 and paragraph 78, the thresholdSL set parts of the image to 0 and others to 1):

    PNG
    media_image4.png
    186
    635
    media_image4.png
    Greyscale
;
Petyushko is silent in disclosing generate masked image data by applying the mask to image data. However, Petyushko further teaches generating a combination depth map using a structured light (SL) camera and a time-of-flight (ToF) camera by using respective threshold 
Martini (US 10260858) discloses
generating masked image data by applying the mask to image data (figure 1 below, figure 3, an optical imaging element 380 such as a lens is positioned between the objects 305 and the filter 326 and is configured to image light from the objects 305 onto the spatial filter 326, column 4, lines 4-34, the mask includes a plurality of mask features comprising first features having first light transmission characteristics alternating with second features having second light transmission characteristics, different from the first light transmission characteristics, the terms "first" and "second" identify mask features having differing characteristics):

    PNG
    media_image5.png
    453
    930
    media_image5.png
    Greyscale
.
Petyushko and Martini are combinable because they are in the same field of endeavor of analyzing modulated light emanating from illuminated object(s). 

“generate masked image data by applying the mask to image data, wherein the control circuitry is configured to generate the masked image data by generating a depth map, wherein generating the depth map comprises calculating distance values for pixels corresponding to unmasked pixels and refraining from performing distance calculations for pixels corresponding to masked pixels (claim 19)” 
and
“generate masked image data by applying the mask to image data; wherein the coded-modulation measurements are performed using a light-modulating waveform and a corresponding reference signal selected to produce a correlation, at the pixels, above the threshold for only a predetermined range of distances from the image sensor to an imaged object or objects (claim 24).”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/6/22